Name: Council Implementing Regulation (EU) 2017/1241 of 10 July 2017 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: nan

 11.7.2017 EN Official Journal of the European Union L 178/1 COUNCIL IMPLEMENTING REGULATION (EU) 2017/1241 of 10 July 2017 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) One person should no longer be kept on the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex II to Regulation (EU) No 36/2012 (the list). (3) One entity should be added to the list of entities in Annex II to Regulation (EU) No 36/2012. (4) The information relating to one person set out in Annex II to Regulation (EU) No 36/2012 should also be updated. (5) Annex II to Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2017. For the Council The President M. MAASIKAS (1) OJ L 16, 19.1.2012, p. 1. ANNEX Annex II to Regulation (EU) No 36/2012 is amended as follows: 1. In Part A (Persons), the listing for the following person and the related entry are deleted: 202. Ahmad Barqawi (a.k.a. Ahmed Barqawi). 2. In Part A (Persons), the entry concerning the person listed below is replaced by the following: Name Identifying information Reasons Date of listing 203. George Haswani (a.k.a. Heswani; Hasawani; Al Hasawani) Address: Damascus Province, Yabroud, Al Jalaa St, Syria Leading businessperson operating in Syria, with interests and/or activities in the engineering, construction and oil and gas sectors. He holds interests in and/or has significant influence in a number of companies and entities in Syria, in particular HESCO Engineering and Construction Company, a major engineering and construction company. 7.3.2015 3. In Part B (Entities), the entry for the following entity is inserted: Name Identifying information Reasons Date of listing 71. Abdulkarim Group (a.k.a. Al Karim for Trade and Industry/Al Karim Group) 5797 Damascus Syria Abdulkarim Group is an internationally recognised Syrian conglomerate that is associated with Wael Abdulkarim, who is listed as a leading businessperson operating in Syria. 11.7.2017